DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
The drawings are objected to because in Figure 6, the reference numeral 212 is shown twice and pointing to two different structures.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both “gas lift valve 212” and “shroud 212” (see specification [0026]).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “126” (bore 126 of lug 118 per [0025]); “926” (bore 926 of lug 918 per [0029]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities: in [0014], there appears to be a typographical error and that “line A-A” should instead refer to “line B-B” to match [0024] and Figure 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard US20140318780.
Regarding independent claim 5, Howard discloses, in the alternative embodiment shown in Figures 7-8,


Regarding claim 6, Howard discloses wherein, the plug is dissolvable aluminum (Howard; [0029] degradable material 30 is aluminum).

Regarding claim 7, Howard discloses wherein, the plug is dissolvable magnesium (Howard; [0029] degradable material 30 is magnesium).

Regarding claim 10, Howard discloses wherein, the plug is within the bore (Howard; Fig. 7-8; degradable material 30 is in crossover passage 68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Richard et al. US8342240.
Regarding independent claim 1, Canalizo discloses, in Figures 1-4,
A gas lift system (Canalizo; Fig. 1-4; gas lift system 10) comprising (Canalizo; Fig. 1-4): a mandrel (Canalizo; Fig. 1 and 3; tubing string 12) having a first port (Canalizo; Fig. 3; port 92) and a lug (Canalizo; Fig. 1 and 3; injection lug 84), wherein the lug has a bore (Canalizo; Fig. 1 and 3; injection flow passage 91), a gas lift valve (Canalizo; Fig. 1 and 3; gas lift valve GLV 13) having a second port (Canalizo; Fig. 1 and 3; inlet port 83), wherein the first port (Canalizo; Fig. 1 and 3), the bore (Canalizo; Fig. 1 and 3), the gas lift valve (Canalizo; Fig. 1 and 3), and the second port provide a flow path (Canalizo; Fig. 1 and 3) between an exterior of the mandrel (Canalizo; Fig. 1 and 3) and an interior of the mandrel (Canalizo; Fig. 1 and 3).
Canalizo does not disclose a dissolvable shroud having a throughbore, wherein the dissolvable shroud is placed upon the gas lift valve such that the gas lift valve extends into the throughbore of the dissolvable shroud such that the flowpath is temporarily blocked by the shroud.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lift system as taught by Canalizo to include a dissolvable shroud as taught by Richard and yield the dissolvable shroud is placed upon the gas lift valve such that the gas lift valve extends into the throughbore of the dissolvable shroud such that the flowpath is temporarily blocked by the shroud for the purpose of protecting the gas lift valve during run-in and placement of the gas lift valve (Richard; Fig. 1; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”).

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Richard et al. US8342240 as applied to claim(s) 1 above, and further in view of Watkins et al. US20200095845.
Regarding claims 2-4, Canalizo in view of Richard teaches wherein, the shroud (Richard; sequence of Fig. 1 and 3; degradation material layer 30; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”).
Canalizo in view of Richard does not teach wherein, the shroud is dissolvable aluminum; wherein, the shroud is dissolvable magnesium; and wherein, the shroud is polylactic acid.
Watkins teaches dissolvable aluminum, dissolvable magnesium, and polylactic acid (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the shroud as taught by Canalizo in view of 
Also, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the shroud as taught by Canalizo in view of Richard to be dissolvable aluminum, or dissolvable magnesium, or polylactic acid as taught by Watkins since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (MPEP 2144.07). It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The motivation for making the modification is for the purpose of providing sufficient strength or durability to protect the gas lift valve during run-in and placement of the gas lift valve (Richard; Fig. 1; col. 7:27-37 “layer 30 is intended to protect the tool 32… during run-in and placement of the tool 32 in the borehole 14”) (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).

Claim(s) 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Kritzler et al. US20120211239.
Regarding independent claim 5, Canalizo discloses, in Figures 1-4,

Canalizo does not disclose a dissolvable plug, wherein the dissolvable plug is placed within the flowpath such that the flowpath is temporarily blocked by the plug.
Kritzler teaches a dissolvable plug (Kritzler; Fig. 2-5; dissolvable gas lift plug 142; [0026-0028] “temporary positive barrier” for the purpose of pressure testing), wherein the dissolvable plug is placed within the flowpath such that the flowpath is temporarily blocked by the plug (Kritzler; Fig. 2-5; dissolvable gas lift plug 142; [0026-0028] “temporary positive barrier” for the purpose of pressure testing).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lift system as taught by Canalizo to include a dissolvable plug as taught by Kritzler and yield the dissolvable plug is placed within the flowpath such that the flowpath is temporarily blocked by the plug for the purpose of providing a “temporary positive barrier” for pressure testing downhole equipment/systems (Kritzler; [0028] for the purpose of pressure testing).

Regarding claim 9, Canalizo in view of Kritzler teaches wherein, the plug (Kritzler; Fig. 2-5; dissolvable gas lift plug 142) the gas lift valve (Canalizo; Fig. 1 and 3; gas lift valve GLV 13).
The previous recited combination of Canalizo in view of Kritzler does not specifically teach wherein, the plug is within the gas lift valve.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the position/location of the plug as taught by Canalizo in view of Kritzler to be within the gas lift valve and exposed to the fluid in the mandrel as taught by Kritzler for the purpose of allowing the plug to be exposed and thus activated by the downhole fluid in the production mandrel/conduit (Kritzler; Fig. 2-3; [0029] “the gas lift plug 142 is disposed within the flow control device 132” and close to the flow port 36 so that the plug is exposed to and thus activated by the downhole fluid in the production conduit 122).

Regarding claim 10, Canalizo in view of Kritzler teaches wherein, the plug (Kritzler; Fig. 2-5; dissolvable gas lift plug 142) the bore (Canalizo; Fig. 1 and 3; injection flow passage 91).
The previous recited combination of Canalizo in view of Kritzler does not specifically teach wherein, the plug is within the bore.
Kritzler teaches wherein, the plug is within the bore (Kritzler; Fig. 4; dissolvable gas lift plug 142 within flow control device 132 in which [0073] also describes flow control device 132 as a gas lift valve 132; [0026-0028] “temporary positive barrier” for the purpose of pressure testing; [0030] “disposed outside of the flow control device 132 to block the outlet ports 136 of the flow control device 132”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the position/location of the plug as taught by Canalizo in view of Kritzler to be within the bore as taught by Kritzler for the purpose of temporarily blocking the port .

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Kritzler et al. US20120211239as applied to claim(s) 5 above, and further in view of Watkins et al. US20200095845.
Regarding claims 6-8, Canalizo in view of Kritzler teaches wherein, the plug (Kritzler; Fig. 2-5; dissolvable gas lift plug 142; [0026-0028] “temporary positive barrier” for the purpose of pressure testing).
Canalizo in view of Kritzler does not teach wherein, the plug is dissolvable aluminum; wherein, the plug is dissolvable magnesium; and wherein, the plug is polylactic acid.
Watkins teaches dissolvable aluminum, dissolvable magnesium, and polylactic acid (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the plug as taught by Canalizo in view of Kritzler to be dissolvable aluminum, or dissolvable magnesium, or polylactic acid as taught by Watkins for the purpose of providing sufficient strength or durability to pressure test downhole equipment/systems (Kritzler; [0028] for the purpose of pressure testing).
Also, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the plug as taught by Canalizo in view of Kritzler to be dissolvable aluminum, or dissolvable magnesium, or polylactic acid as taught by Watkins since it has been held to be within the general skill of a worker in the art to select a .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Howard US20140318780 in view of Watkins et al. US20200095845.
Regarding claim 8, Howard teaches wherein, the plug (Howard; Fig. 7-8; degradable material 30 that enables pressure testing; [0003] “dissolves”; [0037] “pressure testing”).
Howard does not teach wherein, the plug is polylactic acid.
Watkins teaches dissolvable aluminum, dissolvable magnesium, and polylactic acid (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the plug as taught by Howard to be polylactic acid as taught by Watkins for the purpose of providing sufficient strength or durability to pressure test downhole equipment/systems (Howard; [0037] “pressure testing”).
Also, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the plug as taught by Howard to be polylactic acid as taught by Watkins since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (MPEP 2144.07). It is also common knowledge to choose a material that has sufficient strength, .

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Carmichael et al. US6220357.
Regarding independent claim 11, Canalizo discloses, in Figures 1-4,
A gas lift system (Canalizo; Fig. 1-4; gas lift system 10) comprising (Canalizo; Fig. 1-4): a mandrel (Canalizo; Fig. 1 and 3; tubing string 12) having a first port (Canalizo; Fig. 3; port 92) and a lug (Canalizo; Fig. 1 and 3; injection lug 84), wherein the lug has a bore (Canalizo; Fig. 1 and 3; injection flow passage 91), a gas lift valve (Canalizo; Fig. 1 and 3; gas lift valve GLV 13) having a second port (Canalizo; Fig. 1 and 3; inlet port 83), wherein the first port (Canalizo; Fig. 1 and 3), the bore (Canalizo; Fig. 1 and 3), the gas lift valve (Canalizo; Fig. 1 and 3), and the second port provide a flow path (Canalizo; Fig. 1 and 3) between an exterior of the mandrel (Canalizo; Fig. 1 and 3) and an interior of the mandrel (Canalizo; Fig. 1 and 3).
Canalizo does not disclose a dissolvable sleeve, wherein the dissolvable sleeve is placed within the mandrel such that flowpath is temporarily blocked by the sleeve.
Carmichael teaches a dissolvable sleeve, wherein the dissolvable sleeve is placed within the mandrel such that flowpath is temporarily blocked by the sleeve (Carmichael; Fig. 1; dissolvable aluminum sleeve 7; col. 5:20-25 dissolve the sleeve to open port 3B to the bore of body 6).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas lift system as taught by Canalizo to include a dissolvable sleeve as taught by Carmichael and yield the dissolvable sleeve is placed within the mandrel such that flowpath is temporarily blocked by the sleeve for the purpose of temporarily and 

Regarding claim 12, Canalizo in view of Carmichael teaches wherein, the sleeve is dissolvable aluminum (Carmichael; Fig. 1; dissolvable aluminum sleeve 7; col. 5:20-23 aluminum material).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canalizo US3362347 in view of Carmichael et al. US6220357as applied to claim(s) 11 above, and further in view of Watkins et al. US20200095845.
Regarding claims 13-14, Canalizo in view of Carmichael teaches wherein, the sleeve (Carmichael; Fig. 1; dissolvable aluminum sleeve 7; col. 5:20-25 dissolve the sleeve to open port 3B to the bore of body 6).
Canalizo in view of Carmichael does not teach wherein, the sleeve is dissolvable magnesium; and wherein, the sleeve is polylactic acid.
Watkins teaches dissolvable aluminum, dissolvable magnesium, and polylactic acid (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the shroud as taught by Canalizo in view of Carmichael to be dissolvable magnesium, or polylactic acid as taught by Watkins for the purpose of providing sufficient strength or durability to temporarily and selectively block fluid flow through the ports (Carmichael; Fig. 1; dissolvable aluminum sleeve 7; col. 5:20-25 dissolve the sleeve to open port 3B to the bore of body 6) (Watkins; [0074] dissolvable barrier is 
Also, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the material of the sleeve as taught by Canalizo in view of Carmichael to be dissolvable magnesium, or polylactic acid as taught by Watkins since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) (MPEP 2144.07). It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. The motivation for making the modification is for the purpose of providing sufficient strength or durability to temporarily and selectively block fluid flow through the ports (Carmichael; Fig. 1; dissolvable aluminum sleeve 7; col. 5:20-25 dissolve the sleeve to open port 3B to the bore of body 6) (Watkins; [0074] dissolvable barrier is aluminum, or magnesium, or polylactic acid and the material is selected based on requirements for material strength and dissolvability/solubility as known to those skilled in the art).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Garrett et al. US2845940 teaches, in Figures 1-2, a GLV 24 mounted on lug 17.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	01/11/22